          Case 1:17-cv-01597-CKK Document 257 Filed 07/29/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 JANE DOE 2, et al.,


 Plaintiffs,


 v.                                                 Civil Action No. 17-cv-1597 (CKK)


 LLOYD J. AUSTIN, III, in his official
 capacity as Secretary of Defense, et al.,

 Defendants.




                                    JOINT STATUS REPORT

        Pursuant to the Court’s June 10, 2021 Minute Order, the parties submit the following

update on the status of the litigation. The parties have reached an agreement in principle to fully

resolve this litigation, including the allocation of all costs and fees between the parties. The

parties are currently in the process of drafting the necessary documents to implement their

agreement and stipulate to dismissal of this case. The parties do not believe that any impediment

exists which would prevent the finalization of their agreement. Defendants have already

obtained approval and authorization within the government for the agreement in principle.

However, the parties require additional time to complete relevant documents. Accordingly, the

parties jointly request an extension of the present stay until August 26, 2021. The parties

anticipate that on or before that date, they will finalize their agreement and stipulate to dismissal

of this case.

 July 29, 2021                                        Respectfully Submitted,
            Case 1:17-cv-01597-CKK Document 257 Filed 07/29/21 Page 2 of 2




     Jennifer Levi (pro hac vice)                 /s/ Thomas E. Redburn, Jr._
     Mary L. Bonauto (pro hac vice)               Thomas E. Redburn, Jr.
     GLBTQ LEGAL ADVOCATES & DEFENDERS            Jennifer Fiorica Delgado
     18 Tremont Street, Suite 950                 Meg Slachetka
     Boston, Massachusetts 02108                  LOWENSTEIN SANDLER LLP
     Tel: 617-426-1350                            1251 Avenue of the Americas
     Fax: 617-426-3594                            New York, New York 10020
                                                  Tel: 212-262-6700
     Shannon P. Minter (pro hac vice)             Fax: 212-262-7402
     Amy Whelan (pro hac vice)
     Chris Stoll (pro hac vice)                   Adam G. Unikowsky (DC Bar No. 989053)
     NATIONAL CENTER FOR LESBIAN RIGHTS           JENNER & BLOCK LLP
     870 Market Street, Suite 370                 1099 New York Ave., NW, Suite 900
     San Francisco, California 94102              Washington, DC 20001
     Tel: 415-392-6257                            Tel: 202-639-6041
     Fax: 415-392-8442                            Fax: 202-639-6066

     Matthew E. Miller (pro hac vice)
     FOLEY HOAG LLP
     155 Seaport Blvd.
     Boston, Massachusetts 02210
     Tel: 617-832-1000
     Fax: 617-832-7000
     Attorneys for Plaintiffs

   BRIAN M. BOYNTON
1. Acting Assistant Attorney General
2. Civil Division

3.   ALEXANDER K. HAAS
4.   Branch Director
5.
6.   ANTHONY J. COPPOLINO
7.   Deputy Director

8. /s/ Andrew E Carmichael____
9. ANDREW E. CARMICHAEL
10. Senior Trial Counsel
    COURTNEY D. ENLOW
    Trial Attorney
11. United States Department of Justice
12. Civil Division, Federal Programs Branch
13. Telephone: (202) 514-3346
14. Email: andrew.e.carmichael@usdoj.gov
15. Attorneys for Defendants
16.

                                              2
